DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-7 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 21, 2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations must be shown or the features cancelled from the claims.	● Claim 8, line 3, “rollers connected to the frame…” 	● Claim 8, line 5, “a perforation device connected to the frame…”	● Claim 15, line 2, “rotating a vacuum belt on rollers connected to a frame…”	● Claim 15, line 4, “a perforation device connected to the frame…”	No new matter should be entered.	Examiner notes the drawings presently depict the frame (102) as a distinct structure that supports the vacuum device (130) and elongated flat element (120) relative to a set of rollers (140) and perforating device (142) for perforating a belt to manufacture a vacuum belt. However, the rollers (140) and perforation device (142) are depicted as separate structures that are not supported by the frame (102). Additionally, according to paragraph 0015, lines 3-5 of the Applicant’s disclosure, “[t]he entire knife 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 8, lines 3-4 recite, “roller connected to the frame, wherein the roller are adapted to support and rotate a vacuum belt…” This limitation has the following issues:	● The rollers are not depicted as being connected to the frame (102) which supports the subsequently claimed “vacuum device” and “elongated flat element.” Additionally, the Applicant’s disclosure states in paragraph 0015, “[t]he entire knife assembly is a stand-alone unit and can be easily installed or removed as a unit to or from an existing vacuum belt perforation assembly.” This suggests the frame upon which the “elongated flat element” is connected is a separate frame which can be removable from the support structure which presumably supports the rollers and perforation device of the existing vacuum belt perforation assembly. It is unclear if the Applicant intends for the rollers to be mounted on the frame which supports the vacuum device and the elongated flat element or if it is a separate and distinct frame structure.	● The belt appears to be a normal belt until perforations are formed therein. It is unclear what is included within the scope of “a vacuum belt.” It is unclear what can and  (102) which supports the subsequently claimed “vacuum device” and “elongated flat element.” It is unclear if the Applicant intends for the perforation device to be mounted on the frame which supports the rollers, the vacuum device and the elongated flat element. Please see the statement given regarding the 112 rejection for Claim 8, lines 3-4 for further discussion of this issue.	Claim 8, lines 7-8 recite, “wherein making the perforations in the vacuum belt causes debris to remain in at least one of the perforations…” This limitation has the following issues:	● As currently written, it is unclear how this limitation positively limits the claim. If the debris is removed from a majority of the perforations during the perforating process and the claim requires only at least one of the perforations retains the perforated debris therein, then the limitation appears to be based on the chance or likelihood that the debris remains within the perforation of at least one of the perforations. 	● It is unclear if the Applicant intends on the perforation device to have include structure that intentionally “causes” a single piece of “debris to remain in at least one of the perforations.” To reiterate the issue set forth above, the claim appears to be relying on chance that debris may remain in at least one of the perforations.	Claim 8, lines 9-11 recite, “a vacuum device connected to the frame, wherein the 	Claim 10, lines 2-5 recite, “wherein the elongated flat element does not contact the debris in the perforations in the first position, and wherein the elongated flat element does contact the debris in the perforations in the second position.” As currently written, the claim positively recites debris is present in a plurality of the perforations. However, Claim 8 only requires “debris to remain in at least one of the perforations.” If debris is only in one of the perforations, then it is unclear how the elongated flat element will contact the debris in the perforations; i.e., a plurality of perforations or more than the at least one of the perforations with debris therein; if there is a situation in which only one of the perforation still has the associated debris remaining within the perforation after the perforating device has finished perforating the vacuum belt. 	Claim 11 recites, “the elongated flat element comprises a knife edge, and wherein the knife edge contacts the debris in the perforations.” As currently written, Claim 11 has the same issues as those set forth above for the limitations of Claim 10 with respect to the claim positively reciting debris is present in a plurality of the perforations.	Claim 15, lines 3-4 recite, “making perforations in the vacuum belt as the vacuum belt is rotated by the rollers using a perforation device connected to the frame…” The perforation device (142) is not depicted as being connected to the same frame (102) which supports the subsequently claimed “vacuum device” and “elongated flat element.” It is unclear if the Applicant intends for the perforation device to be mounted on the frame which supports the rollers, the vacuum device and the elongated flat element. Please see the statement given regarding the 112 rejection for Claim 8, lines 3-4 for further discussion of this issue.	Claim 15, lines 4-5 recite, “wherein making the perforations in the vacuum belt causes debris to remain in at least one of the perforations…” This limitation has the following issues:	● As currently written, if the debris is removed from a majority of the perforations 
Status of Claims Rejected Under 112 without a Prior Art Rejection
It is to be noted that claims 8-20 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	● Engler (US Patent 2,122,368) discloses a punch with a notch (3) in the peripheral cutting edge of the punch for perforating a workpiece (a sheet of rubber) that enables the punched slug to remain within the body of the workpiece (fig. 4).	● Thiem et al (US Patent 2,881,836) discloses a blanking mechanism (fig. 1) with a perforation device (cutting roller 11 and die roller 12) and a subsequent knock-out roller (22) that removes the product from the web.	● Hanington (US Patent 3,088,353) discloses a web perforation machine that retains at least a portion of the perforated material in the web after the perforating step so as to later remove the rest of the perforated material in a subsequent process (fig. 1).	● Riggi et al (US Patent 3,610,082) discloses a punching process (figs. 5-7) in which at least a portion of the debris formed from the process remains within a perforation formed within the workpiece (fig. 7) that is subsequently removed via a negative pressure (fig. 8; col. 2, lines 56-59).	● Wever (US Patent 4,854,203) discloses a continuous motion perforator (fig. 1) of a strip of web material (12) that is later formed into a continuous loop (fig. 3).	● Freeman (US Publication 2002/0189978) discloses a conveyor belt (21) with a plurality of perforations (35) formed therein that permit dust and debris (32) to fall therethrough (fig. 7).	● Ehrbar (US Publication 2008/0026090) discloses an apparatus with a punching and embossing station (2) and a subsequent detaching station (3) that removes .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        January 10, 2022


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        01/11/2022